EXHIBIT 10(bb)

VULCAN MATERIALS COMPANY

PERFORMANCE SHARE unit award agreement

Granted under the 2016 OMNIBUS LONG-TERM INCENTIVE PLAN

Terms and Conditions

______ __, 20__

﻿

1.



Definitions.  In addition to other terms defined herein, the following terms
will have the meanings as follows, and terms not defined in the Agreement have
the meanings given in the Plan:

(a)



"Administrator" means the Compensation Committee of the Board of Directors (the
“Board”) or the Board.

(b)



“Agreement” means this Performance Share Unit Award Agreement.

(c)



"Award Period" means the four-year period shown in Section 3 of this Agreement,
except that in the event of the Participant’s death, the Award Period will be
the period covered by the Agreement ending on December 31st of the calendar year
in which the death occurred. [Modify vesting as appropriate.]

(d)



“Company” means Vulcan Materials Company, a New Jersey corporation, or its
successors.

(e)



"Disability” means Permanent and Total Disability whereby the Participant is
entitled to long-term disability benefits under the applicable long-term
disability plan of the Company or an Affiliate, or, to the extent the
Participant is not eligible to participate in any Company-sponsored plan, under
the guidelines of the Social Security Administration, or as otherwise defined in
the Plan.

(f)



“Fair Market Value or “FMV” means the closing stock price per Share as reported
on the principal stock exchange on which such Shares are listed on the last
trading date before the Payment Date (or other applicable date), or as otherwise
provided in the Plan. 

(g)



"Grant Date" means the grant date of the  PSUs awarded herein.

(h)



"Participant" means the employee of the Company or its Subsidiaries or other
Affiliates granted the PSUs under this Agreement.

(i)



“Payment Date” means the date on which payment of Shares is made under this
Agreement.

(j)



"Performance Share Unit" or “PSU” means a Performance Unit Award denominated in
Shares in which each Performance Share Unit represents the contingent right to
earn one share of Common Stock.    PSUs do not have voting rights or earn
dividend equivalents.

(k)



“Plan” means the Vulcan Materials Company 2016 Omnibus Long-Term Incentive Plan,
as amended.

(l)



“Share" means a share of Common Stock, par value $1.00 per share, of the
Company.

2.



Grant and Vesting of PSUs

(a)



Grant.   The Participant is awarded the number of PSUs identified through the
electronic, on-line grant acceptance process, subject to the terms and
conditions of the Plan and this Agreement.  The Participant’s on-line acceptance
of the Agreement constitutes his or her agreement to the Agreement’s terms,
including but not limited to the restrictive covenants in Sections 4(a) and 5
herein.  Depending on the Company’s performance as set forth in Section 3, the
Participant may earn zero percent (0%) to two hundred percent (200%) of the PSUs
awarded.

(b)



Vesting.  The PSUs will become vested, to the extent earned, on December 31, at
the end of the Award Period; provided, however, that the Participant’s
employment or service continues from the Grant Date until the vesting date, and
except as otherwise provided in Section  4.





--------------------------------------------------------------------------------

 

 



3.



Payment of Performance Share Awards

(a)



Award Period and Percentage of Awards Payable.   The Award Period for this award
begins on January 1, 20__ and ends on December 31, 20__. Utilizing the
Performance Share Unit Award Payment Table below, Table A, the Administrator
establishes the Percentage of Awards Payable (“Percentage”) for the Award
Period. The Percentage is based on the Company’s 4-year average Total
Shareholder Return (“TSR”) relative to S&P 500 Index as comprised on January 1
of the year of grant. [Modify vesting as appropriate.]

﻿

 

Performance Share Unit Payment Table

TABLE A

4-Year Average
Total Shareholder Return
Percentile Rank
Relative to
S&P 500 Index

%  of
Performance Share
Units Payable

75th or Greater

200

50th

100

25th

25

Less than 25th

0

﻿

(b)



PSUs Payable.   The number of Shares payable is the number of PSUs  awarded
multiplied by the TSR Percentage payable.  For performance levels falling
between the values as shown above,  the Percentages will be determined by
interpolation.  Payment will be made in Shares.

(c)



The Value of the Stock Issued as Payment for PSUs Earned.  The FMV will be used
to determine the basis of the Shares payable.

(d)



Withholding.   The Company will withhold Shares having a Fair Market Value on
the date the tax is to be determined equal to the minimum statutory amount (or
such other amount as may be determined by the Administrator in accordance with
the Plan) for federal, state, local and employment taxes which could be withheld
on the transaction with respect to any taxable event arising as a result of this
Agreement, or as otherwise provided in the Plan.  

(e)



Timing of Payment.  Payment will be made to a Participant between January 1 and
March 15 of the calendar year after the calendar year in which the Award Period,
as defined in Section 1(b), ends.

(f)



Administrator Discretion.  The Administrator has full authority and discretion
with respect to the PSUs and this Agreement to the extent provided in the Plan. 
In addition, without limiting the effect of the foregoing, (i) the Administrator
may exercise its discretion to reduce or eliminate payments if the Award Period
average TSR is less than or equal to the 25th percentile, and (ii) the
Administrator has sole discretion to establish the Comparison Group to be used
in evaluating the performance of the Company in accordance with Section 3(a),
and may change the Comparison Group from time to time.





Exhibit 10(bb) – Page 2

--------------------------------------------------------------------------------

 

 



4.



Termination of Employment; Change of Control.

(a)



Termination at age 55 and above.

(i)



If a Participant terminates from employment at age 55-61 other than for Cause
(for these purposes, “Early Retirement”), the PSUs will become non-forfeitable
in accordance with Table B and will be paid to the extent earned in accordance
with Section  3.  The Participant may be required to execute a reasonable
non-competition covenant (except where not applicable due to some state laws)
with the Company restricting the Participant from competing with the Company in
a specified territory for a specified period of time.  If such covenant is
required by the Company and is not executed by the Participant, or if the
Participant violates the covenant, unvested PSUs will be forfeited and vested
PSUs not yet paid as of the Termination Date will be paid to the extent earned
in accordance with Section 3.

﻿

 

TABLE B

If Participant age 55-61 terminates:

The percentage of PSUs
that will become non-forfeitable is:

At 1/1/20__ or After

25% of the award

At 1/1/20__ or After

50% of the award

At 1/1/20__ or After

75% of the award

At 1/1/20__ or After

100% of the award

                [Modify vesting as appropriate.]

(ii)



If a Participant terminates from employment at age 62 or later other than for
Cause (for these purposes, “Retirement”), the PSUs which have been held by the
Participant until 1/1/20__ will be deemed to be non-forfeitable and will be paid
to the extent earned in accordance with Section 3.  The Participant may be
required to execute a reasonable non-competition covenant (except where not
applicable due to some state laws) with the Company restricting the Participant
from competing with the Company in a specified territory for a specified period
of time.  If such covenant is required by the Company and is not executed by the
Participant, or if the Participant violates the covenant, unvested PSUs will be
forfeited and vested PSUs not yet paid as of the Termination Date will be paid
to the extent earned in accordance with Section 3. [Modify vesting as
appropriate.]

(b)



Disability. Upon the Participant’s termination of employment due to Disability,
the PSUs granted under this Agreement will become non-forfeitable. All
non-forfeitable PSUs will be paid to the extent earned in accordance with
Section 3.

(c)



Death.  Upon the death of the Participant, the PSUs granted under this Agreement
will become non-forfeitable.  All non-forfeitable PSUs will be paid to the
Participant's beneficiary or estate to the extent earned in accordance with
Section 3.

(d)



Other Termination.  Upon voluntary or involuntary termination for reasons other
than Early Retirement, Retirement, death, Disability or Cause, unvested PSUs
will be forfeited and vested PSUs not yet paid as of the Participant’s
Termination Date will be paid to the extent earned in accordance with Section 3.

(e)



Termination for Cause.  If a Participant’s employment is terminated for Cause,
the PSUs will immediately be forfeited, even with respect to vested PSUs which
were otherwise non-forfeitable but not yet paid.  The Administrator will have
complete discretion to determine the basis of a Participant’s termination,
including but not limited to whether a Participant has been terminated for
Cause.  The Administrator's determination will be final and binding on all
persons for purposes of the Plan and this Agreement.



Exhibit 10(bb) – Page 3

--------------------------------------------------------------------------------

 

 

(f)



Change in Control of the Company.  In the event a Change of Control occurs, and
subject to Plan terms, the PSUs  will be deemed earned and vested as follows:

(i)



To the extent that the successor or surviving company in the Change of Control
event does not assume or substitute for the PSUs (or in which the Company is the
ultimate parent corporation and does not continue the PSUs) on substantially
similar terms or with substantially equivalent economic benefits (as determined
by the Administrator prior to the Change of Control) as Awards outstanding under
the Plan immediately prior to the Change of Control event, the PSUs  will be
deemed immediately earned at the greater of actual performance or target
performance.

(ii)



Further, in the event that the PSUs are substituted, assumed or continued as
provided in Section 4(f)(i) herein, then (except as otherwise provided in
Section 4(f)(iii) below), the PSUs will nonetheless become fully vested and
earned at the greater of actual performance or target performance if the
Participant’s employment is terminated by the Company not for Cause or by the
Participant for Good Reason within six months before (in which case vesting will
not occur until the effective date of the Change of Control) or two years (or
such other period after a Change of Control as may be stated in the
Participant’s employment, change in control, consulting or other similar
agreement, plan, or policy, if applicable) after the effective date of a Change
of Control (in which case the PSUs  will be deemed immediately vested as of the
Participant’s Termination Date).    

(iii)



Notwithstanding Section 4(f)(ii), in the event that the PSUs are substituted,
assumed or continued as provided in Section 4(f)(i) herein, in lieu of applying
the provisions of Section 4(f)(ii), the Administrator (as constituted prior to
the Change of Control) may, in its sole discretion, determine that the PSUs will
be deemed earned at the greater of actual performance or target performance as
of the time of the Change of Control and, following the Change of Control, the
PSUs will convert to a service-based Award for the remainder of the Award
Period, subject to accelerated vesting in the event of the Participant’s
termination by the Company not for Cause or for Good Reason as provided in
Section 4(f)(ii) above.

(iv)



In the event that the PSUs are substituted, assumed or continued as provided in
Section 4(f)(i) herein, the Participant will also be entitled to receive, with
respect to each Share subject to the PSUs that becomes earned and vested
following the effective date of the Change of Control pursuant to Section 2(b),
Section 3 or Section 4, a value restoration payment with respect to such Share
(a “Value Restoration Payment”), provided that the Value Restoration Payment
will only be payable if the Participant remains in continuous employment with
the Company or its successor or an Affiliate of the Company or its successor
through the applicable vesting date.  The Value Restoration Payment will be
equal to the difference between the Fair Market Value of the surviving entity’s
common stock (or equivalent security) on the effective date of the Change of
Control and, if less, the Fair Market Value of the surviving entity’s common
stock (or equivalent security) on the date of vesting (including the date of any
accelerated vesting pursuant to this Section 4). Any such Value Restoration
Payment will be paid to the Participant in cash at the same time Shares are
payable pursuant to the PSUs as provided in Section 3.

5.



Non-Solicitation.  In consideration for this Agreement and notwithstanding any
other provision in this Agreement, the Participant agrees to comply with the
non-solicitation covenants set forth below (except where not applicable due to
some state laws):

(a)



Non-Solicitation of Customers.  The Participant acknowledges that while employed
by or in service to the Company, the Participant will occupy a position of trust
and confidence and will acquire confidential information about the Company, its
Subsidiaries and other Affiliates, and their clients and customers that is not
disclosed by the Company or any of its Subsidiaries or other Affiliates in the
ordinary course of business, including trade secrets, data, formulae,
information concerning customers and other information which is of value to the
Company because it is not generally known. The Participant agrees that during
the period of employment with or service to the Company and for a period of two
years after the Participant’s Termination Date, regardless of the reason for
termination, the Participant will not, either individually or as an officer,
director, stockholder, member, partner, agent, consultant or principal of
another business firm, directly or indirectly solicit any customer of the
Company or of its Subsidiaries or other Affiliates.

(b)



Non-Solicitation of Employees.  The Participant recognizes that while employed
by or in service to the Company, the Participant will possess confidential
information about other employees of the Company and its Subsidiaries or other
Affiliates relating to their education, experience, skills, abilities,
compensation and benefits, and inter-personal relationships with suppliers to
and customers of the



Exhibit 10(bb) – Page 4

--------------------------------------------------------------------------------

 

 

Company and its Subsidiaries or other Affiliates.  The Participant recognizes
that this information is not generally known, is of substantial value to the
Company and its Subsidiaries or other Affiliates in developing their respective
businesses and in securing and retaining customers, and will be acquired by the
Participant because of the Participant’s business position with the
Company.  The Participant agrees that during the period of employment with or
service to the Company and for two years after the Participant’s Termination
Date, regardless of the reason for termination, the Participant will not,
directly or indirectly, solicit or recruit any employee of the Company or any of
its Subsidiaries or other Affiliates for the purpose of being employed by the
Participant or by any business, individual, partnership, firm, corporation or
other entity on whose behalf the Participant is acting as an agent,
representative or employee and that the Participant will not convey any such
confidential information or trade secrets about other employees of the Company
or any of its Subsidiaries or other Affiliates to any other person except within
the scope of the Participant’s duties as an employee of or service provider to
the Company.

(c)



Remedies.  If the Participant violates either of the covenants in Section 5(a)
or Section 5(b), the PSUs will be forfeited and the Participant’s rights under
this Agreement will terminate.  In addition, if any dispute arises concerning
the violation by the Participant of the covenants described in this section, in
addition to any other rights or remedies of this Company, an injunction may be
issued restraining such violation pending the determination of such controversy,
and no bond or other security will be required in connection
therewith.  Further, the Company will be entitled to seek appropriate legal
relief, including money damages, equitable relief, and attorneys’ fees.

6.



Additional Provisions.

(a)



No Right to Continued Employment or Service; No Right to Further Awards. 
Nothing in the Plan or the Agreement gives the Participant any right to continue
in the employment or service of the Company or an Affiliate or interferes with
the right of the Company or an Affiliate to terminate the Participant’s
employment or service at any time.  Except as otherwise provided in the Plan or
this Agreement, all rights of the Participant with respect to the unvested
portion of the PSUs (if any) will terminate on the Participant’s Termination
Date.  The grant of the PSUs does not create any obligation to grant further
awards.

(b)



Tax Consequences.  The Participant acknowledges that the Company has made no
warranties or representations to the Participant with respect to the tax
consequences related to the transactions contemplated by this Agreement, and the
Participant is in no manner relying on the Company or its representatives for an
assessment of such tax consequences.  The Participant acknowledges that there
may be adverse tax consequences upon the grant or vesting of the PSUs and/or the
acquisition or disposition of the Shares or other benefits subject to the PSUs
and that he or she has been advised that he or she should consult with his or
her own attorney, accountant and/or tax advisor regarding the decision to enter
into this Agreement and the consequences thereof.  The Participant also
acknowledges that the Company has no responsibility to take or refrain from
taking any actions in order to achieve a certain tax result for the Participant.

(c)



PSUs Subject to Plan.  By entering into this Agreement, the Participant agrees
and acknowledges that the Participant has received and read a copy of the Plan
and Plan prospectus. The Participant acknowledges and agrees that the Agreement
and the Participant’s rights are subject to the Plan. The terms and provisions
of the Plan are incorporated herein by reference. In the event of a conflict
between any term or provision in the Agreement and a term or provision of the
Plan, the Plan terms will govern, unless the Administrator determines otherwise.

(d)



Amendment; Waiver; Superseding Effect.  This Agreement may be modified or
amended as provided in the Plan. The waiver by the Company of a breach of any
provision of this Agreement by the Participant will not operate or be construed
as a waiver of any subsequent breach by the Participant. The Agreement
supersedes any statements, representations or agreements of the Company with
respect to the grant of the PSUs or any related rights, and the Participant
waives any rights or claims related to any such statements, representations or
agreements.

(e)



Recoupment and Forfeiture.  As a condition to receiving the PSUs, the
Participant agrees that he or she will abide by the Company’s Director and
Executive Stock Ownership and Equity Retention Guidelines and Clawback Policy
and/or other policies adopted by the Company or an Affiliate, each as in effect
from time to time and to the extent applicable to the Participant.  Further, the
Participant will be subject to such compensation recovery, recoupment,
forfeiture or other similar provisions as may apply under Applicable Law.



Exhibit 10(bb) – Page 5

--------------------------------------------------------------------------------